                  Case 18-50491-CSS              Doc 11      Filed 02/05/19         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 16-11501 (CSS)
MAXUS ENERGY CORPORATION, et al.,1
                                                               (Jointly Administered)
                                         Debtors.



JOSEPH J. FARNAN JR. in his capacity as the
LIQUIDATING TRUSTEE OF THE MAXUS
LIQUIDATING TRUST,                                             Adv. Pro. No. 18-50491 (CSS)
                                    Plaintiff,
          v.

AON RISK SERVICES SOUTHWEST INC.,
                                    Defendant.



         AON RISK SERVICES SOUTHWEST INC.’S ANSWER AND AFFIRMATIVE
           DEFENSES TO COMPLAINT FOR AVOIDANCE AND RECOVERY OF
           PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 & 550
             AND OBJECTION TO CLAIM PURSUANT TO 11 U.S.C. § 502(d)

          Defendant, Aon Risk Services Southwest Inc. (“Defendant”), by and through its

undersigned counsel, hereby responds to the Complaint and states as follows:


                                          NATURE OF THE CASE

          1.      Denied. The allegations and averments of paragraph 1 of the Complaint speak for

themselves. To the extent a response is required, the allegations of paragraph 1 are denied. By



1
    The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
    Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
    address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042 (collectively, the
    “Maxus Debtors”).



96976581.1
               Case 18-50491-CSS         Doc 11      Filed 02/05/19     Page 2 of 6




way of further answer, Emerald Oil, Inc. and its affiliated debtors (the “Emerald Debtors”) have

nothing to do with this action.

         2.    Denied. The allegations and averments of paragraph 2 of the Complaint speak for

themselves. To the extent a response is required, the allegations of paragraph 2 are denied.

                                  JURISDICTION AND VENUE

         3.    Admitted.

         4.    Denied.

         5.    Admitted.

         6.    Admitted.

         7.    Denied.

         8.    Denied. The allegations and averments of paragraph 8 of the Complaint speak for

themselves and as such no answer is required. Pursuant to Local Bankruptcy Rule 7008-1,

Defendant does not consent to the entry of final orders or judgments by the United States

Bankruptcy Court for the District of Delaware (the “Court”) if it is determined that the Court,

absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

the United States Constitution.

                                  PROCEDURAL BACKGROUND

         9.    Denied.

         10.   Denied.

         11.   Denied.

         12.   Denied.

         13.   Denied.

                                         THE PARTIES


                                                  -2-
96976581.1
                Case 18-50491-CSS          Doc 11     Filed 02/05/19    Page 3 of 6




         14.    Denied.

         15.    Denied.

                                   FACTUAL BACKGROUND

         16.    Denied.

         17.    Denied. After reasonable investigation, Defendant lacks sufficient information to

form a belief as to the veracity of the allegations set forth in paragraph 17 of the Complaint, and

therefore such allegations are denied. By way of further answer, Defendant opposes any attempt

by Plaintiff to amend the Complaint for any reason.

                   COUNT 1 – TO AVOID PREFERENTIAL TRANSFERS
               PURSUANT TO SECTION 547(b) OF THE BANKRUPTCY CODE

         18.    Defendant repeats the responses set forth in Paragraphs 1 through 17 above with

the same force and effect as if fully set forth at length herein.

         19.    Denied. Paragraph 19 of the Complaint contains only conclusions of law to which

no response is required.

         20.    Denied.

         21.    Denied.

         22.    Denied.

         23.    Denied. By way of further answer, after reasonable investigation, Defendant lacks

sufficient information form a belief as to the solvency of the Emerald Debtors.

         24.    Denied.

         25.    Denied. Paragraph 25 of the Complaint contains only conclusions of law to which

no response is required.

                   COUNT II – TO RECOVER AVOIDED TRANSFERS
               PURSUANT TO SECTION 550(a) OF THE BANKRUPTCY CODE


                                                    -3-
96976581.1
                Case 18-50491-CSS          Doc 11     Filed 02/05/19   Page 4 of 6




         26.    Defendant repeats the responses set forth in Paragraphs 1 through 25 above with

the same force and effect as if fully set forth at length herein.

         27.    Denied. Paragraph 27 of the Complaint contains only conclusions of law to which

no response is required.

         28.    Denied. Paragraph 28 of the Complaint contains only conclusions of law to which

no response is required.

                      COUNT III – DISALLOWANCE OF CLAIMS
               PURSUANT TO SECTION 502(d) OF THE BANKRUPTCY CODE

         29.    Defendant repeats the responses set forth in Paragraphs 1 through 28 above with

the same force and effect as if fully set forth at length herein.

         30.    Denied. Paragraph 30 of the Complaint contains only conclusions of law to which

no response is required.

         31.    Admitted in part and denied in part. Defendant admits that it has not paid any

amount on account of any liability asserted by Plaintiff as a result of the Avoidable Transfers (as

defined in the Complaint). Defendant denies that it has any such liability.

         32.    Denied. Paragraph 32 of the Complaint contains only conclusions of law to which

no response is required.


                                   AFFIRMATIVE DEFENSES

         1.     The Complaint fails to state a claim against Defendant upon which relief may be

granted.

         2.     The Debtors (as defined in the Complaint) were not insolvent at any time that the

transfers identified in the Complaint (the “Complaint Transfers”) were made.




                                                    -4-
96976581.1
               Case 18-50491-CSS         Doc 11     Filed 02/05/19     Page 5 of 6




         3.    The Complaint Transfers were not for or on account of an antecedent debt owed

by the Debtors (as defined in the Complaint).

         4.    The Complaint Transfers were not made to or the benefit of a creditor of the

Debtor (as defined in the Complaint).

         5.    The Complaint Transfers did not enable the Defendant to receive more than it

would receive in a hypothetical chapter 7 case of the Debtors (as defined in the Complaint).

         6.    Plaintiff’s attempt to disallow the claims of Defendant pursuant to 502(d) must

fail because Defendant is not an entity from which property is recoverable pursuant to sections

542, 543, 550 or 553 of chapter 11 of title 11 of United States Code, 11 U.S.C. § 101, et seq. (the

“Bankruptcy Code”) or that is a transferee of the Complaint Transfers allegedly avoidable

under sections 522, 544, 547, 548, 549 or 724 of the Bankruptcy Code.

         7.    Payments received by Defendant from the Maxus Debtors prior to June 17, 2016

(the “Maxus Petition Date”) and within ninety (90) days of the Maxus Petition Date (any such

transfer, a “Maxus Transfer” and collectively, the “Maxus Transfers”) are not subject to

avoidance under section 547(c)(2).

         8.    The Maxus Transfers were not made on account of antecedent debt.

         9.    Defendant did not receive more as a result of any Maxus Transfers than it would

have in a hypothetical chapter 7 case of the Maxus Debtors.

         10.   The Maxus Transfers are not subject to avoidance under Section 547(c)(4) of the

Bankruptcy Code.

         11.   The Maxus Transfers are not subject to avoidance under Section 547(c)(1) of the

Bankruptcy Code.

         12.   Defendant was not the initial transferee of one or more of the Maxus Transfers.


                                                  -5-
96976581.1
                Case 18-50491-CSS          Doc 11      Filed 02/05/19    Page 6 of 6




          13.    Defendant was a mere conduit of one or more of the Maxus Transfers.

          14.    To the extent Defendant was a subsequent transferee of one or more of the Maxus

Transfers, Defendant took such Maxus Transfers for value.

          15.    At all relevant times, Defendant acted in good faith and without knowledge of the

voidability of any Maxus Transfer.

          16.    To the extent Defendant is found to have received a transfer that is subject to

avoidance, Defendant asserts a right of setoff and/or recoupment with regard to indebtedness due

by the Maxus Debtors to Defendant.

          17.    Defendant reserves the right to amend its Answer and assert additional

Affirmative Defenses based on information and documents received during discovery in this

matter.

          WHEREFORE, Defendant respectfully requests that (i) the Court enter judgment in its

favor and against Plaintiff on each and every claim for relief, (ii) Plaintiff take nothing by way of

the Complaint, (iii) the Complaint be dismissed with prejudice, and (iv) the Court grant such

other and further relief as is just and appropriate.


Dated: February 5, 2019                        DRINKER BIDDLE & REATH LLP

                                               /s/ Joseph N. Argentina, Jr.
                                               Joseph N. Argentina, Jr. (DE No. 5453)
                                               222 Delaware Ave., Ste. 1410
                                               Wilmington, Delaware 19801-1621
                                               Tel: (302) 467-4200
                                               Fax: (302) 467-4201

                                               Counsel for Aon Risk Services Southwest, Inc.




                                                    -6-
96976581.1
